Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Alan Beatty appeals the district court’s order granting summary judgment in favor of the Defendant on his civil diversity action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Beatty v. BAC Home Loan Sen., LP, No. l:10-cv-02229-RDB, 2011 WL 2516394 (D. Md. filed June 21, 2011, and entered June 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.